
	
		III
		110th CONGRESS
		1st Session
		S. RES. 376
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Kerry (for himself,
			 Mr. Kennedy, Ms. Snowe, Mr.
			 Gregg, Mr. Sununu,
			 Mr. Reed, Ms.
			 Collins, and Mr. Whitehouse)
			 submitted the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			December 4, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Providing the sense of the Senate that the
		  Secretary of Commerce should declare a commercial fishery failure for the
		  groundfish fishery for Massachusetts, Maine, New Hampshire, and Rhode Island
		  and immediately propose regulations to implement section 312(a) of the
		  Magnuson-Stevens Fishery Conservation and Management Act.
	
	
		Whereas the Secretary of Commerce may provide fishery
			 disaster assistance under section 312(a) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861a(a)) if the Secretary
			 determines that there is a commercial fishery failure due to a fishery resource
			 disaster as a result of natural causes, man-made causes beyond the control of
			 fishery managers to mitigate through conservation and management measures,
			 including regulatory restrictions imposed to protect human health or the marine
			 environment, or undetermined causes;
		Whereas the Secretary of Commerce has not proposed or
			 promulgated regulations to implement such section 312(a);
		Whereas during 2007, the Governors of each of the
			 Commonwealth of Massachusetts, the State of Maine, and the State of Rhode
			 Island requested that the Secretary of Commerce declare a commercial fishery
			 failure for the groundfish fishery under such section 312(a) and the Governor
			 of the State of New Hampshire has indicated his intention of submitting a
			 similar request;
		Whereas since 1996, the Secretary of Commerce has had
			 regulations in place that require significant restrictions and reductions on
			 the catch and days-at-sea of New England fishermen in the groundfish
			 fishery;
		Whereas New England fishermen in the groundfish fishery
			 have endured additional restrictions and reductions under Framework 42, which
			 has resulted in many fishermen having just 24 days to fish during a
			 season;
		Whereas Framework 42 and other Federal fishing
			 restrictions have had a great impact on small-boat fishermen, many of whom
			 cannot safely fish beyond the inshore areas;
		Whereas, as of the date of the enactment of this Act, each
			 day-at-sea a fisherman spends in an inshore area reduces that fisherman's
			 number of available days-at-sea by 2 days;
		Whereas the Commonwealth of Massachusetts has provided
			 information to the Secretary of Commerce demonstrating that between 1994 and
			 2006, overall conditions of groundfish stocks have not improved and that
			 spawning stock biomass is near record lows for most major groundfish
			 stocks;
		Whereas the Commonwealth of Maine has provided additional
			 information to the Secretary that between 2005 and 2006, total Massachusetts
			 commercial groundfish vessel revenues (landings) decreased by 18 percent and
			 there was a loss for related industries and communities estimated at
			 $22,000,000;
		Whereas the State of Maine has provided information to the
			 Secretary of Commerce indicating that since 1994, the impact of groundfish
			 regulations have eliminated 50 percent of Maine’s groundfish fleet, leaving
			 just 110 active groundfish fishermen;
		Whereas the State of Maine has provided additional
			 information to the Secretary indicating that between 1996 and 2006, there was a
			 58 percent drop in groundfish landings in Maine and a 45 percent drop in
			 groundfish revenue from approximately $27,000,000 to $15,000,000 and that
			 between 2005 and 2006, groundfish revenues decreased 25 percent;
		Whereas the State of Rhode Island has provided information
			 to the Secretary of Commerce indicating that, since 1994, there has been a 66
			 percent drop in Rhode Island’s groundfish fishery landings and, between 1995
			 and 2007, groundfish revenue decreased 20 percent from approximately $7,500,000
			 to $6,000,000;
		Whereas the Secretary of Commerce rejected requests from
			 Massachusetts, Maine, and Rhode Island to declare a commercial fishery failure
			 prior to establishing any appropriate standard to implement section 312(a) of
			 the Magnuson-Stevens Fishery Conservation and Management Act; and
		Whereas for centuries, growth in New England's commercial
			 fishing industry has been intertwined with the history and economic growth of
			 the New England States and has created thousands of jobs in both fishing and
			 fishing-related industries for generations of New England residents: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that the Secretary of Commerce should—
			(1)reconsider the
			 October 22, 2007 decision to deny the requests of the Commonwealth of
			 Massachusetts, the State of Maine, and the State of Rhode Island for a
			 groundfish fishery failure declaration;
			(2)look favorably
			 upon the request of the State of New Hampshire for a groundfish fishery failure
			 declaration; and
			(3)immediately
			 propose regulations to implement section 312(a) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861a(a)).
			
